Motion Granted and Abatement Order Filed September 2, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00083-CR
                                 ____________

                     KENIA LASHAN WILKINS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1536960

                              ABATEMENT ORDER

      Appellant is represented by appointed counsel.           Appellant’s brief was
initially due March 25, 2021, but she was granted multiple extensions enabling her
to file a timely brief on or before July 13, 2021. Appellant did not provide a brief
on that date and this court issued a notice of late brief accordingly.

      On August 2, 2021, appellant filed the motion to abate appeal currently
before this court.    That motion seeks relief based on the fact that a ruling
addressing a motion to suppress, centering on a statement made by the appellant,
was not included in the clerk’s record or in findings of fact and conclusions of law
signed by the trial court on February 22, 2021. According to the motion, this
requires the creation of a supplemental clerk’s record including the findings of fact
and conclusions of law signed by the trial court on February 22, 2021, as well as
supplemental or amended findings of fact and conclusions of law reflecting the
trial court’s ruling on the motion to suppress.

      Although we conclude the discrepancies in the court record warrant abating
this appeal, it is concerning that roughly five months passed between when the trial
court issued its findings of fact and conclusions of law and when appellant’s
counsel noticed there were issues requiring an abatement. It appears appellant’s
counsel had ample opportunity to detect the issues underlying the abatement
request well before the present time and possibly eliminate the need for the
abatement altogether.     Appellant’s motion does not provide any information
explaining how counsel only identified those discrepancies several months after
the findings of fact and conclusions of law were provided. Even so, as appellant’s
motion indicates this is the final action needed before being able to fully litigate
this appeal, this court finds the motion meritorious and hereby grants the motion.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket pending supplementation of the clerk’s record for this appeal. The
Harris County Clerk is instructed to provide a supplemental clerk’s record,
containing the findings of fact and conclusions of law signed by the trial court on
February 22, 2021 and supplemental or amended findings of fact signed by the trial
court addressing objections and rulings made regarding the motion to suppress the
defendant’s statement, within 21 days of the date of this order. Appellant shall file

                                          2
her brief no later than 21 days after the supplemental clerk’s record has been
provided. No further extensions will be granted to appellant to file a brief absent
exceptional circumstances.



                                      PER CURIAM



Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                        3